

TRADEMARK PURCHASE AGREEMENT


This Trademark Purchase Agreement (the “Agreement”) is made effective as of
January 4, 2016 by and between Imation Corp., a Delaware corporation having
offices at 1 Imation Way, Oakdale, Minnesota 55128 (“Imation” and/or “Seller”),
and DPI, Inc., a Missouri corporation having offices at 900 N. 23rd Street, St.
Louis, Missouri 63106 (“DPI” and/or “Buyer”).


Background


WHEREAS, Imation owns the MEMOREX trademark and certain other related trademarks
for use in connection with consumer electronics products, data storage products,
blank audio and video recording media, and related accessories, and the goodwill
associated therewith, and Imation is desirous of selling the MEMOREX trademark
and certain other related trademarks and the associated goodwill under the terms
and conditions set forth herein in exchange for the cash consideration to be
paid by DPI as provided in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Imation and DPI each hereby
agree as follows:


1.
Purchase of Assets. At the Closing on the Closing Date (each as defined in
Section 5 hereof), Imation shall sell and assign to DPI and DPI shall purchase
and assume from Imation, all of Imation’s right, title and interest in, to and
under all of the following (collectively, the “Assets”):



(a)
All right, title and interest in and to the MEMOREX trademark, including the
trademark registrations and applications identified on Schedule 1(a)), and the
common law marks identified on Schedule 1(a) (collectively, the MEMOREX
trademark, the trademarks covered in the trademark registrations and
applications, and the common law trademarks may be referred to as the “Mark”),
all domain name registrations identified on Schedule 1(a), and all goodwill
associated with the Mark (collectively, the “Trademark Rights”);



(b)
all licenses for or of the Mark (including the MEM-CE, LLC (“MEM-CE”) and PNY
Technologies, Inc. (“PNY”) licenses identified on Schedule 1(a), which may be
referred to as the “MEM-CE License” and “PNY Licenses,” respectively),
including, without limitation, the right to receive the greater of (i) the
annual minimum royalties due under the PNY Licenses based upon the sale of
products bearing the Mark and the sale of products bearing the IMATION trademark
or (ii) royalties attributable to the sale of products bearing the Mark;





(c)
All rights, claims, causes of action, privileges and defenses of Imation against
any third party with respect to any of the Assets listed in this Section 1,
except to the


    

--------------------------------------------------------------------------------



extent such rights, claims, causes of action, privileges or defenses relate or
pertain to any Imation Liabilities as defined in Section 2(b); and


(d)
Historical brand and marketing collateral, including product information,
supplier contacts, and original artwork, in each case to the extent related to
the Mark and in the possession of or otherwise reasonably available to Imation.



For the avoidance of doubt, DPI is not purchasing and Imation is not selling any
other assets of Imation, including Imation’s right to any royalties related to
the period prior to Closing under the MEM-CE License and PNY Licenses or
Imation’s security interest in MEM-CE’s assets securing Imation’s right to
collect amounts owned by MEM-CE to Imation.


2.    Purchase Price and No Assumption of Liabilities.
 
(a)
In consideration for the purchase of the Assets, DPI agrees to pay to Imation
nine million, four hundred thousand dollars $9,400,000 (the “Purchase Price”)
less an earnest deposit of one million dollars $1,000,000 previously paid by DPI
to Imation on December 23, 2015, which earnest deposit will become
non-refundable at the Closing.



(b)
DPI is not assuming and shall not be liable for any pre-Closing liability or
obligation of Imation, whether known, unknown, existing, contingent on future
events, accrued, funded, unfunded or otherwise, including without limitation,
any liabilities or obligations related to product warranty and service, product
returns, product liability, employee benefit plans (including severance
payments), environmental matters, indebtedness for borrowed money, including
accrued interest, accrued wages, salaries, employee withholdings and other
compensation-related expenses, special bonuses, legal fees or sales taxes
payable (collectively, the “Imation Liabilities”).



3.
Representations and Warranties of Imation. Imation hereby represents and
warrants to DPI as follows as of the Closing:



(a)
Existence, Good Standing and Capacity. Imation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is qualified to do business and is in good standing in every jurisdiction in
which such qualification is necessary to conduct its business.



(b)
Authority; Consents. The execution, delivery and consummation of this Agreement
and all other agreements, schedules, exhibits and certificates that are referred
to herein (collectively, the “Transaction Documents”) to be delivered by Imation
at Closing have been duly authorized by Imation’s Board of Directors (and, if
necessary, Imation’s stockholders) in accordance with all applicable laws and
Imation’s certificate of incorporation and bylaws, as amended. Except for the
consent of MEM-CE to the assignment of the MEM-CE License, no approval or
consent of any person, PNY, or governmental agency is required to be obtained by
Imation for the


    

--------------------------------------------------------------------------------



authorization of the Transaction Documents or the consummation of the
transactions contemplated thereby. Imation has full power and authority to
execute and deliver the Transaction Documents to which it is or will be a party,
to consummate the transactions contemplated thereby, and to perform its
obligations thereunder. This Agreement constitutes the valid and legally binding
obligation of Imation enforceable in accordance with its terms.


(c)
No Conflicts. The execution and delivery of the Transaction Documents, the
consummation of this transaction and the fulfillment of the terms and provisions
of the Transaction Documents will not breach or violate (i) Imation’s
certificate of incorporation or bylaws, as amended, (ii) any material contract
or material agreement to which Imation is a party of by which it or any of its
assets are bound, or (iii) any applicable Law or Governmental Order (hereinafter
defined). For purposes of this Agreement, “Law” means, without limitation, any
statute, law, ordinance, regulation, rule, constitution, restriction, directive,
decree, code, order, judgment, requirement or rule of law (including common law)
of any governmental authority. “Governmental Order” means any order, writ,
judgment, injunction, decree, stipulation, determination or award entered by, on
behalf of or with any governmental authority.



(d)
Title to Assets. Imation has good and marketable title to all of the Assets, and
title to the Assets will be transferred to DPI at Closing free and clear of all
liens, claims, licenses and encumbrances (collectively, “Liens”) (other than the
MEM-CE License and PNY Licenses).



(e)    Intellectual Property Rights.


(i)
Imation is the sole and exclusive owner of all of the Trademark Rights, and, at
Closing, DPI will receive good and marketable title to all of the Trademark
Rights, free and clear of all Liens other than the MEM-CE License and PNY
Licenses. None of the Trademark Rights have been heretofore assigned or
transferred, in whole or in part, by Imation to any third party.



(ii)
To Imation’s Knowledge, neither the Trademark Rights nor Imation’s use thereof
has interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any trademark, service mark, and trade name, or other intellectual
property or proprietary right of any third party, and Imation has not received
any written charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that Imation must license or refrain from using any intellectual property rights
of any third party). To Imation’s Knowledge, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any of
Imation’s rights with respect to the Trademark Rights. As to the MEM-CE License,
to Imation’s knowledge, Imation has complied in all material respects with all
provisions of the MEM-CE License,


    

--------------------------------------------------------------------------------



no claims have been asserted or threatened against Imation in connection with
the MEM-CE License, and there is no litigation, pending or threatened, with
respect to the MEM-CE License except in connection with MEM-CE’s failure to pay
certain royalty payments due to Imation under the MEM-CE License. As to the PNY
Licenses, to Imation’s knowledge, Imation has complied in all material respects
with all provisions of the PNY Licenses, no claims have been asserted or
threatened against Imation in connection with the PNY Licenses, and there is no
litigation, pending or threatened, with respect to the PNY Licenses. For
purposes of this Agreement, “Imation’s Knowledge” means the actual knowledge of
John Breedlove or Alicia Griffin Mills.


(iii)
With respect to the Trademark Rights: (A) the Trademark Rights are not subject
to any outstanding injunction, judgment, order, decree, ruling or charge; (B) no
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending or, to Imation’s Knowledge, threatened that challenges the
legality, validity, enforceability, use or ownership of the Trademark Rights,
and to Imation’s Knowledge there are no grounds for the same other than
challenges based on non-use of the Mark in any foreign jurisdiction or failure
to record or file a license agreement in any foreign jurisdiction; (C) except as
set forth in the MEM-CE License and the PNY Licenses, Imation has never
indemnified any person for or against any interference, infringement,
misappropriation, or other conflict with respect to the Trademark Rights; (D) to
Imation’s Knowledge, no loss or expiration of the Trademark Rights is
threatened, pending, or reasonably foreseeable other than by the expiration of
registrations if not renewed or challenge based on non-use of the Mark in any
foreign jurisdiction or failure to record or file a license agreement in any
foreign jurisdiction; and (E) Imation is not, and DPI will not be obligated to,
pay any amount to any other person by reason of any act or omission of Imation,
whether as a royalty, license fee or otherwise, and pursuant to the terms and
conditions of Imation’s agreement with The Laurel Group, Inc., the obligations
of Imation to pay to The Laurel Group, Inc. a percentage of the royalties
received from MEM-CE under the MEM-CE License only applies to royalties paid to
Imation, not a successor or assignee of Imation, and will not transfer to DPI.



(iv)
Imation has complied in all material respects with and is presently in
compliance in all material respects with all foreign, federal, state, local,
governmental, administrative or regulatory Laws, regulations, guidelines and
rules applicable to the Trademark Rights.



(f)
Litigation. Imation is not a party to any litigation, arbitration or proceeding
which is pending or, to Imation’s Knowledge, threatened before any court,
governmental authority, arbitrator, or board of arbitrators which relates to any
of the Assets.




    

--------------------------------------------------------------------------------



(g)
Disclaimer of Other Representations and Warranties. Except as expressly set
forth in this Section 3, Imation does not make any representation or warranty,
express or implied, at law or in equity, with respect to Imation, its
affiliates, the Assets or their respective financial conditions, assets,
liabilities or operations, or their past, current or future profitability
(including with respect to the Trademark Rights) or performance or any other
matter, and Imation specifically disclaims any such other representations or
warranties.



4.
Representations and Warranties of DPI. DPI represents and warrants to Imation as
follows as of the Closing:



(a)
Existence and Good Standing. DPI is a corporation duly organized, validly
existing and in good standing under the laws of Missouri, and is qualified to do
business and is in good standing in every jurisdiction in which such
qualification is necessary to conduct its business.



(b)
Authority; Consents. The execution, delivery, and consummation of this Agreement
and the transactions contemplated hereby by DPI has been duly authorized by
DPI’s Board of Directors in accordance with all applicable laws and DPI’s
articles of incorporation and bylaws, as amended. No further approval or consent
of any person or governmental agency is required to be obtained by DPI for the
authorization of the Transaction Documents to which DPI is or will be a party or
the consummation of the transactions contemplated thereby. DPI has full power
and authority to execute and deliver the Transaction Documents to which it is or
will be a party, to consummate the transactions contemplated thereby, and to
perform its obligations thereunder. This Agreement constitutes the valid and
legally binding obligation of DPI enforceable in accordance with its terms.



(c)
No Conflicts. The execution and delivery of the Transaction Documents, the
consummation of this transaction and the fulfillment of the terms and provisions
of the Transaction Documents will not breach or violate (i) DPI’s articles of
incorporation or bylaws, as amended, (ii) any material contract or material
agreement to which DPI is a party of by which it or any of its assets are bound,
or (iii) any applicable Law or Governmental Order.



(d)
Disclaimer of Other Representations and Warranties. Except as expressly set
forth in this Section 4, DPI does not make any representation or warranty,
express or implied, at law or in equity, with respect to DPI, its affiliates, or
their respective financial conditions, assets, liabilities or operations, or
their past, current or future profitability or performance or any other matter,
and DPI specifically disclaims any such other representations or warranties.



5.    Closing.



    

--------------------------------------------------------------------------------



(a)
Time and Place. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on the date hereof, effective at 12:01 a.m. on
such date (the “Closing Date”). The Closing shall be effectuated by the exchange
of documents using electronic mail, facsimile, overnight courier or other
mutually satisfactory document delivery service.



(b)
Deliveries of Imation at Closing. At the Closing, Imation shall deliver to DPI
the following documents:



(i)
a bill of sale and assignment agreement transferring and assigning good and
marketable title to all of the Assets, to DPI free and clear of Liens in the
form set forth on Exhibit A hereto (the “Bill of Sale”); and



(ii)
assignments to DPI of all Trademark Rights in the form set forth on Exhibit B,
which shall effectively transfer all Trademark Rights to DPI, and which will be
recordable with the United Stated Patent and Trademark Office to transfer good
title to United States registrations and applications for the Mark, and may be
suitable for recording in other countries (the “IP Assignment”).



(c)
Deliveries of DPI at Closing. At the Closing, DPI shall deliver the following
documents:



(i)
payment of the portion of the Purchase Price due at Closing, in accordance with
Section 2 hereof;



(ii)    the Bill of Sale; and


(iii)    the IP Assignment.


6.    Indemnifications; Survival of Representations and Warranties and
Indemnifications.


(a)
Indemnification by Imation. Imation hereby agrees to defend, indemnify and hold
DPI, its parent companies and affiliates and their respective officers,
directors, employees, members, managers, agents (including their respective
accountants and attorneys), representatives, successors and assigns
(collectively, the “DPI Group”), harmless of, from and against any and all
losses, damages, deficiencies, charges, fines, costs and expenses whatsoever
(including interest, penalties, reasonable attorneys’ fees and expenses and all
reasonable amounts paid in investigation or defense) (collectively “Losses”),
incurred or sustained by the DPI Group, or any of them, arising from or relating
to:



(i)
any breach by Imation of any representation or warranty contained in the
Transaction Documents;




    

--------------------------------------------------------------------------------



(ii)
any breach by a Imation of any covenant or agreement contained in the
Transaction Documents;



(iii)
the Imation Liabilities;



(iv)
any taxes for pre-Closing periods solely to the extent such taxes arise out of
the operation of the business related to the Assets or the ownership of such
Assets;



(v)
any brokerage compensation or finder’s fee owed by Imation as a result of the
transactions contemplated by this Agreement; and



(vi)
any claims arising from or based upon Imation’s breach of or non-performance
under the PNY Licenses after the Closing.



(b)
Indemnification by DPI. DPI hereby agrees to defend, indemnify and hold harmless
Imation, its affiliates and their respective officers, directors, employees,
members, managers, agents (including their respective accountants and attorneys)
representatives, successors, representatives and assigns (collectively, the
“Imation Group”), harmless of, from and against any and all Losses incurred or
sustained by the Imation Group, or any of them, arising from or relating to:



(i)
any breach by DPI of any representation or warranty contained in the Transaction
Documents;



(ii)
any breach by a DPI of any covenant or agreement contained in the Transaction
Documents;



(iii)
any brokerage compensation or finder’s fee owed by DPI as a result of the
transactions contemplated by this Agreement; and



(iv)
any claims arising from or based upon use of the Mark or exploitation of the
Trademark Rights by DPI or its licensees, including but not limited to product
liability and product warranty or DPI’s breach of or non-performance under the
MEM-CE License or PNY Licenses after the Closing, other than Losses resulting
from a breach by Imation of any representation or warranty contained in the
Transaction Documents.



(c)
Claim Procedure. If a Claim is asserted after the Closing against Imation on the
one hand, or DPI, on the other, for which indemnification may be sought under
the provisions of this Section 6, Imation or DPI shall promptly notify the other
in writing of the Claim and the indemnifying party shall thereafter undertake
the defense of the Claim, with counsel acceptable to the indemnified party,
which acceptance will not be unreasonably withheld, conditioned or delayed. If
the party responsible for indemnifying the other party hereunder does not
promptly undertake and actively


    

--------------------------------------------------------------------------------



and diligently conduct the defense of any Claim hereunder, then the indemnified
party may undertake the defense of the Claim itself, with counsel of its or his
own choosing, and the indemnifying party shall reimburse the indemnified party
for all reasonable costs and expenses, including court costs and reasonable
attorney’s fees, incurred by such party in defending and resolving the Claim,
which shall be reimbursed from time to time upon the indemnified party giving
the indemnifying party an invoice for the same. The parties agree to provide the
other party such assistance as the other party may reasonably request in order
to defend, settle or compromise any claim hereunder, and neither party shall
settle or compromise any claim under this Section without the consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed. DPI and Imation shall be obligated to indemnify for those Claims giving
rise to damages as to which the aggrieved party has given the other party
written notice prior to the end of the applicable indemnity period as set forth
in Section 6(d).


(d)
Survival of Representations and Warranties. All of the representations and
warranties contained in this Agreement shall survive for a period of 24 months
following the Closing, except for those set forth in Sections 3(a), 3(b), 3(d),
4(a) and 4(b), which shall survive indefinitely. In the event notice of any
claim for indemnification under this Section 6 will have been given within the
applicable survival period and such claim has not been finally resolved by the
expiration of such survival period, the representations or warranties that are
the subject of such claim will survive, but only to the extent of and in the
amount of the claim as made prior to the expiration of the survival period,
until such claim is finally resolved. The right to indemnification or other
remedy based on such representations, warranties and covenants will not be
affected by any investigation conducted, or any knowledge acquired at any time,
whether before or after the Closing Date, by the party to be indemnified, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty or covenant.



(e)
Indemnification Limitations. In no event will Imation be liable for
indemnification pursuant to Section 6(a) unless and until the aggregate amount
of all Losses with respect to Section 6(a) that are imposed on or incurred by
the DPI Group exceeds $50,000 (the “Basket”), in which case the DPI Group will
be entitled to indemnification for all Losses without regard to the Basket.
Imation will not be required to make payments for indemnification pursuant to
Section 6(a) in an aggregate amount in excess of $4,700,000.



(f)
Characterization of Indemnity Payments. Any indemnification payments made
pursuant to this Agreement shall be considered, to the extent permissible under
law, as adjustments to the Purchase Price for all tax purposes.



(g)
Exclusive Remedy. In the absence of fraud, the indemnification provisions set
forth in this Section 6 shall provide the exclusive remedy of members of the DPI
Group or Imation Group arising out of or related to the Transaction Documents.


    

--------------------------------------------------------------------------------





7.    Post-Closing Covenants.


(a)
Taxes. Imation and DPI shall each be responsible for paying 50% of any sales,
use, and other similar taxes and assessments arising out of the transfer of the
Assets to DPI under this Agreement.



(b)
Further Assurances. The parties shall execute such further documents, and
perform such further acts, as may be reasonably requested by DPI to transfer and
convey the Assets to DPI on the terms contained herein, and to otherwise comply
with the terms of this Agreement and consummate the transaction contemplated
hereby, including, but not limited to, at DPI’s request and expense, Imation
shall execute additional assignments of Trademark Rights suitable for recording
in countries outside the United States upon presentation to Imation of such
assignments.



(c)
At Imation’s written request, DPI shall use its commercially reasonable efforts
to cooperate with Imation’s efforts to collect any amounts owed by MEM-CE to
Imation under the MEM-CE License and Imation will reimburse DPI for any
out-of-pocket expenses incurred by DPI in connection therewith. DPI shall have
the right to manage the Assets as it sees fit following the Closing. Without
limiting the generality of the foregoing, DPI reserves the right to continue,
terminate, re-negotiate, or restructure the MEM-CE License included in the
Assets following the Closing; provided, however, that consistent with Section 1
above, DPI shall not renegotiate, restructure or otherwise amend the MEM-CE
License in a manner that would adversely affect Imation’s right to any royalties
related to the period prior to Closing under the MEM-CE License and PNY Licenses
or Imation’s security interest in MEM-CE’s assets securing Imation’s right to
collect amounts owned by MEM-CE to Imation.



(d)
DPI hereby assumes the PNY Licenses and in connection therewith, at Imation’s
expense, Imation and DPI will use their respective commercially reasonable
efforts to (i) transfer to DPI the rights and obligations under the PNY Licenses
to the extent related to the Trademark Rights, including transfer to DPI of the
rights to receive the greater of (1) the annual minimum royalties due under the
PNY Licenses based upon the sale of products bearing the Mark and the sale of
products bearing the IMATION trademark or (2) royalties attributable to the sale
of products bearing the Mark, and (ii) retain for the benefit of Imation the
rights and obligations under the PNY Licenses to the extent related to the
IMATION trademark, including the right to receive the royalties that are in
excess of the annual minimum royalties and attributable to the sale of products
bearing the IMATION trademark.  Imation and DPI acknowledge that such efforts
could include, but not necessarily require, replacing the current licenses with
new license agreements, a limited purpose sub-license agreement, or other
solutions mutually agreed upon by DPI, Imation, and PNY.




    

--------------------------------------------------------------------------------



(e)
Anything in this Agreement to the contrary notwithstanding, DPI hereby assumes
the MEM-CE License, regardless of whether such assumption without the consent of
MEM-CE would constitute a breach or in any way adversely affect the rights of
DPI or Imation or its affiliates thereunder. DPI will use its commercially
reasonable efforts to obtain any required consent from MEM-CE. Imation will, at
DPI’s expense and written request, use its commercially reasonable efforts to
cooperate with DPI in obtaining such consents. In the event that DPI is unable
to receive MEM-CE’s consent, and if MEM-CE will not recognize DPI as the
rightful party to the MEM-CE License, Imation shall, at the direction and
expense of DPI, use its commercially reasonable efforts to protect the Mark and
DPI’s interests in the Mark (including, without limitation, terminating the
MEM-CE License in the event that grounds for termination exist), and shall use
commercially reasonable efforts not do anything itself or assist any other party
to do anything that would harm the Mark or DPI’s interest in the Mark.



(f)
Imation will make no further use of the Mark on or in connection with any goods
or services of any kind, other than to liquidate any MEMOREX branded inventory
currently owned by Imation.



8.    Miscellaneous.


(a)
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
Imation and DPI and, as applicable, their respective successors and permitted
assigns.



(b)
Notices. All notices and communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed effectively
given in all respects: (i) when received, if manually delivered; (ii) when
delivered on the date indicated on a return receipt, if posted by either
registered or certified U.S. Mail, return receipt requested, or by a next day
delivery service which maintains records of the time, place and recipient of
delivery; or (iii) upon delivery as reflected in the confirmation if sent by
confirmed facsimile transmission, and in each case if directed to the party at
the address and/or facsimile transmission number set forth below, or to such
other address or facsimile transmission designated by any party in accordance
with this Section.




    

--------------------------------------------------------------------------------



If to DPI, Inc. to:
If to Imation Corp. to:


Paul Green
Chief Financial Officer
DPI, Inc.
900 N. 23rd Street
St. Louis, MO 63103


Phone: 314-621-3314
Facsimile: 314-621-0869
Email: pgreen@dpiinc.com




General Counsel
1 Imation Way
Oakdale, MN 55128


Phone: 651-704-3006
Facsimile: 651-704-4412


With a copy to:


Matthew J. Himich
Thompson Coburn LLP
One US Bank Plaza
St. Louis, MO 63101


Email: mhimich@thompsoncoburn.com
Facsimile: 314/552-7000




   



(c)
Amendments. No modifications or amendments of this Agreement shall be effective
unless made in writing and signed by a duly authorized representative of both
Imation and DPI.



(d)
Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules thereof. The parties agree that jurisdiction and venue
in any action brought by either party pursuant to this Agreement shall lie
exclusively in the Delaware Court of Chancery or any federal court located in
Delaware, irrespective of the fact that such party is not a resident or
qualified to do business in such state or county. By execution and delivery of
this Agreement, the parties irrevocably submit to the jurisdiction of such
courts for itself and in respect of its property with respect to such action.
The parties irrevocably agree that venue would be proper in such court, and
hereby waive any objection that such court is improper or inconvenient forum for
the resolution of such action.



(e)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.



(f)
Entire Agreement. This Agreement, together with the other Transaction Documents,
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior and contemporaneous oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation,


    

--------------------------------------------------------------------------------



warranty, covenant, or agreement of any kind not expressly set forth in this
Agreement shall affect, or be used to interpret, change or restrict, the express
terms and provisions of this Agreement.


(g)
Waivers and Consents. The terms and provisions of this Agreement and any right
or remedy of any party hereunder may be waived or consent for the departure
therefrom granted only by written document executed by the party entitled to the
benefits of such terms or provisions of this Agreement. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.



(h)
Headings and Captions. The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and shall in no way modify
or affect the meaning or construction of any of the terms or provisions hereof.



(i)
Expenses. Unless otherwise set forth herein, each of the parties hereto shall
pay its or his own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby. DPI shall pay all fees and
expenses relating to preparation and recording of assignments of the Mark.



{Signature page immediately follows}
 

    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Trademark Purchase Agreement as of the date
first written above.


DPI, INC.




By: /s/ Paul Green                                 


Name: Paul Green                                          
Title: CFO                                                
IMATION CORP.




By: /s/ James C. Ellis                                     
Name: James C. Ellis                                  
Title: Vice President                                



        


        



    

--------------------------------------------------------------------------------





Schedule 1(A)


Trademark Registrations, Applications, Common Law Rights, Domain Name
Registrations, Licenses.




A.    Trademark Registrations and Applications


Country
Mark
Reg. No. / App. Ser. No.
Canada
EMEMOREX
TMA564,620
Canada
EMEMOREX.COM
TMA566,039
 
 
 
Canada
IS IT LIVE OR IS IT MEMOREX?
TMA674,496
China P.R.
IS IT LIVE OR IS IT MEMOREX?
3078528
Community Trademark
IS IT LIVE OR IS IT MEMOREX?
2505451
Hong Kong
IS IT LIVE OR IS IT MEMOREX?
2003B03885
Taiwan
IS IT LIVE OR IS IT MEMOREX?
1040241
United States
IS IT LIVE OR IS IT MEMOREX?
2748810
 
 
 
Australia
MEMOREX
307739
Austria
MEMOREX
66081
Bahamas
MEMOREX
15,561
Benelux
MEMOREX
360947
Benelux
MEMOREX
512363
Bermuda
MEMOREX
21973
Brazil
MEMOREX
821561693
Brazil
MEMOREX
825134625
Canada
MEMOREX
TMA181108
Canada
MEMOREX
TMA495643
Chile
MEMOREX
697423
China P.R.
MEMOREX
1518082
China P.R.
MEMOREX
1982392
Colombia
MEMOREX
162985
Community Trademark
MEMOREX
162073
Community Trademark
MEMOREX
2201242
Costa Rica
MEMOREX
148140
Czech Republic
MEMOREX
159305
Dominican Republic
MEMOREX
26980


    

--------------------------------------------------------------------------------



Country
Mark
Reg. No. / App. Ser. No.
Dominican Republic
MEMOREX
53561
Ecuador
MEMOREX
2143.RENEWAL.942-93
Finland
MEMOREX
57780
Germany
MEMOREX
1047873
Germany
MEMOREX
DD643434
Great Britain
MEMOREX
851238
Great Britain
MEMOREX
1497297
Great Britain
MEMOREX
1119920
Great Britain
MEMOREX
957972
Greece
MEMOREX
64346
Honduras
MEMOREX
56.872
Hong Kong
MEMOREX
200216216
Hong Kong
MEMOREX
199305552
India
MEMOREX
354394B
Indonesia
MEMOREX
IDM000013561
Ireland
MEMOREX
100885
Israel
MEMOREX
85488
Israel
MEMOREX
48682
Italy
MEMOREX
1258092
Jamaica
MEMOREX
25792
Korea South
MEMOREX
266663
Korea South
MEMOREX
271426
Korea South
MEMOREX
581152
Malaysia
MEMOREX
M76480
Malaysia
MEMOREX
2003/02114
Mexico
MEMOREX
1006136
Mexico
MEMOREX
465924
Mexico
MEMOREX
154386
New Zealand
MEMOREX
218208
Nicaraqua
MEMOREX
8516CC
Nicaraqua
MEMOREX
27289CC
Norway
MEMOREX
78450
Pakistan
MEMOREX
76387
Panama
MEMOREX
119387
Panama
MEMOREX
64662
Paraguay
MEMOREX
197792
Peru
MEMOREX
83851
Poland
MEMOREX
167714
Portugal
MEMOREX
204.063


    

--------------------------------------------------------------------------------



Country
Mark
Reg. No. / App. Ser. No.
Russian Federation
MEMOREX
131105
Singapore
MEMOREX
T77/73065B
Singapore
MEMOREX
T77/73067I
Singapore
MEMOREX
T77/73066J
Slovenia
MEMOREX
6980468
South Africa
MEMOREX
79/0710
Spain
MEMOREX
589541
Suriname
MEMOREX
15672
Switzerland
MEMOREX
373217
Taiwan
MEMOREX
976345
Thailand
MEMOREX
Kor67145
Thailand
MEMOREX
Kor9666
Thailand
MEMOREX
Kor183881
Trinidad
MEMOREX
11367
Turkey
MEMOREX
200125951
Ukraine
MEMOREX
29595
United States
MEMOREX
1557540
United States
MEMOREX
1,561,916
United States
MEMOREX
1,686,110
United States
MEMOREX
2,599,345
Uruguay
MEMOREX
416.149
Uruguay
MEMOREX
451.151 (form352.832
Vietnam
MEMOREX
69087
 
 
 
Hong Kong
MEMOREX (CHINESE CHARACTERS)
300893043
Taiwan
MEMOREX (CHINESE CHARACTERS)
360122
Taiwan
MEMOREX (CHINESE CHARACTERS)
1014672
Hong Kong
MEMOREX (IN CHINESE CHARACTERS
2003B06534
 
 
 
United States
MEMOREX LIVE
4534121
 
 
 
Australia
MEMOREX SECURE
1455444
Brazil
MEMOREX SECURE
FILED/PENDING
China P.R.
MEMOREX SECURE
10119911
Community Trademark
MEMOREX SECURE
10375079
India
MEMOREX SECURE
FILED/PENDING


    

--------------------------------------------------------------------------------



Country
Mark
Reg. No. / App. Ser. No.
Korea South
MEMOREX SECURE
977332
Mexico
MEMOREX SECURE
1315455
Singapore
MEMOREX SECURE
T1115286C
United States
MEMOREX SECURE
4361961




    

--------------------------------------------------------------------------------





B.    Common Law Trademarks


MEMOREX
MEMOREX LIVE
IS IT LIVE OR IS IT MEMOREX?


[ex109trademarkpurchas_image1.jpg]









    

--------------------------------------------------------------------------------



C.    Domain Name Registrations


Domain Name
buy-memorex.com
ememorex.biz
ememorex.com
memorex.asia
memorex.biz
memorex.com
memorex.info
memorex.org
memorex-ce.com
memorexdev.com
memorexelectronics.asia
memorexelectronics.com
memorex-electronics.com
memorex-europe.com
memorexlive.com
memorexlives.com
memorexmakeitlive.com
memorexmedia.com
memorexready.com
memorexrebates.com
memorexstuff.com
memorextraveldrive.com
memorex.be
memorex-electronics.ca
memorex.eu
memorexbatteries.eu
memorex.fr
memorex.de
memorex.com.hk
memorex.hk
memorex.com.mx
memorex.mx
memorex.co.nl
memorex.co.nz
memorex.com.ph
memorex.ph
memorex.com.sg
memorex.es
memorex.com.tw


    

--------------------------------------------------------------------------------



Domain Name
memorex.tw
memorex.co.uk
memorex.us





D.    Licenses.


(i)    Asset Purchase Agreement between Imation Corp. and PNY Technologies,
Inc., dated October 2, 2015;


(ii)    Asset Purchase Agreement between Imation Middle East FZE and Imation
Corp. and PNY Technologies, Inc., dated November 10, 2015; and


(iii)    Trademark License Agreement between Imation Corp. and MEM-CE, LLC dated
October 15, 2015.



    

--------------------------------------------------------------------------------





EXHIBIT A


Bill of Sale


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Imation Corp., a Delaware corporation having offices at 1
Imation Way, Oakdale, Minnesota 55128 (“Seller”), does hereby grant, bargain,
transfer, sell, assign, convey and deliver to DPI, Inc., a Missouri corporation
having offices at 900 N. 23rd Street, St. Louis, Missouri 63106 (“Buyer”), all
right, title and interest in and to the Assets, as such term is defined in the
Trademark Purchase Agreement dated as of January 4, 2016 between Seller and
Buyer (the “Agreement”). Seller, for itself, its successors and assigns, hereby
covenants and agrees that, at any time and from time to time upon the written
request of Buyer, Seller will do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered, each and all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney and assurances as
may reasonably be required by Buyer in order to assign, transfer, set over,
convey, assure and confirm unto and vest in Buyer, its successors and assigns,
title to the Assets.


Seller and Buyer hereby acknowledge and agree that neither the representations
and warranties nor the rights, remedies and obligations of any party under the
Agreement will be deemed enlarged, limited, modified or altered in any way by
this Bill of Sale. To the extent that any conflict exists between any of the
terms of this Bill of Sale and the Agreement, the terms of the Agreement will
prevail.


This bill of Sale is being executed and delivered by Seller as of January 4,
2016, pursuant to the terms of the Agreement.




ACCEPTED AND AGREED TO:


SELLER


By: /s/ James C. Ellis            
Name: James C. Ellis            
Title: Vice President            


BUYER


By: /s/ Paul Green            
Name: Paul Green            
Title: CFO                





    

--------------------------------------------------------------------------------



Exhibit B


Form of Assignments

    

--------------------------------------------------------------------------------





EXHIBIT B-1


IP Assignment


This IP Assignment is by and between Imation Corp., a Delaware corporation
having offices at 1 Imation Way, Oakdale, Minnesota 55128 (the “Seller”), and
DPI, Inc., a Missouri corporation having offices at 900 N. 23rd Street, St.
Louis, Missouri 63106 (“Buyer”), as of January 4, 2016.
WHEREAS, Seller is the owner of all right, title, and interest in and to the
trademarks listed on Schedule 1 hereto and the goodwill associated therewith
(collectively, the “Trademarks”);


WHEREAS, Buyer is desirous of acquiring all of Seller’s right, title and
interest in and to the Trademarks pursuant to a Trademark Purchase Agreement
between Seller and Buyer dated January 4, 2016.


NOW THEREFORE, in consideration of the foregoing premises, the covenants and
obligations set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.
Seller has sold, assigned and transferred, and hereby does sell, assign and
transfer unto Buyer the entire right, title and interest in and to the
Trademarks, together with the goodwill associated therewith, renewals and
extensions thereof, and the right to sue for, and recover for, any past
infringements thereof, to be held and enjoyed by Buyer, its successors and
assigns, as fully and entirely as the same would have been held and enjoyed by
Seller had no sale and assignment of said Trademarks been made.



2.
Seller agrees to execute such further documents reasonably required by Buyer to
secure and enforce the rights granted to Buyer under this IP Assignment.



This IP Assignment is executed in connection with and subject to the terms and
conditions of the aforesaid Agreement. Seller and Buyer hereby acknowledge and
agree that neither the representations and warranties nor the rights, remedies
and obligations of any party under the Agreement will be deemed enlarged,
limited, modified or altered in any way by this IP Assignment. To the extent
that any conflict exists between any of the terms of this IP Assignment and the
Agreement, the terms of the Agreement will prevail.




[SIGNATURE PAGES FOLLOW]

    

--------------------------------------------------------------------------------







Seller Signature Page to IP Assignment






SELLER - Imation Corp.
By: /s/ James C. Ellis            
Name: James C. Ellis            
Title: Vice President            




STATE OF Minnesota________    )
)
CITY OF Oakdale____________    )




On this 4th day of January, 2016, before me personally appeared Jim Ellis, to me
known to be the person described in and who executed the foregoing instrument,
and acknowledged that he executed the same as his free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the City and State aforesaid, the day and year first above written.






/s/ Lisa Pletcher    
Notary Public


My Commission Expires: January 31, 2016

    

--------------------------------------------------------------------------------



Buyer Signature Page to IP Assignment






BUYER - DPI, Inc.


By: /s/ Paul Green            
Name: Paul Green            
Title: CFO                


STATE OF MISSOURI    )
)
CITY OF ST. LOUIS    )




On this 4th day of December, 2015, before me personally appeared Paul Green, to
me known to be the person described in and who executed the foregoing
instrument, and acknowledged that he executed the same as his free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the City and State aforesaid, the day and year first above written.






/s/ Ursula R. Rogers    
Notary Public


My Commission Expires: Nov. 9, 2016

    

--------------------------------------------------------------------------------



EXHIBIT B-2


Assignment of Trademark Licenses


This Assignment of Trademark Licenses is by and between Imation Corp., a
Delaware corporation having offices at 1 Imation Way, Oakdale, Minnesota 55128
(“Seller”), and DPI, Inc., a Missouri corporation having offices at 900 N. 23rd
Street, St. Louis, Missouri 63106 (“Buyer”), as of January 4, 2016 (the
“Effective Date”).


WHEREAS, Seller entered into that certain Trademark License Agreement dated
October 15, 2013 with MEM-CE, LLC, a copy of which is attached as Annex 1 (the
“MEM-CE Trademark License Agreement”), whereby Seller granted a license to
certain trademarks to MEM-CE, LLC; and


WHEREAS, Seller entered into that certain Asset Purchase Agreement dated October
2, 2015 with PNY Technologies, Inc., a copy of which is attached as Annex 2 (the
“PNY Asset Purchase Agreement”), whereby Seller granted certain rights,
including a license to certain trademarks, to PNY Technologies, Inc.; and


WHEREAS, Seller and Imation Middle East FZE entered into that certain Asset
Purchase Agreement dated November 10, 2015 with PNY Technologies, Inc. a copy of
which is attached as Annex 3 (the “November PNY Asset Purchase Agreement” and
together with the October PNY Asset Purchase Agreement, the “PNY Asset Purchase
Agreements”), whereby Seller granted certain rights, including a license to
certain trademarks, to PNY Technologies, Inc.; and


WHEREAS, Seller has transferred to buyer all of its right, title and interest in
and to (a) the trademarks licensed pursuant to the MEM-CE Trademark License
Agreement and (b) the MEMOREX and IS IT LIVE OR IS IT MEMOREX trademarks
licensed pursuant to the PNY Asset Purchase Agreement; and


WHEREAS, Buyer seeks an assignment of the MEM-CE Trademark License Agreement,
and the Trademark License Provisions (as defined below) of the PNY Asset
Purchase Agreements, and is willing to make such assignment.


NOW THEREFORE, in consideration of the foregoing premises, the covenants and
obligations set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.
Seller hereby assigns all its right, title and interest in and to the MEM-CE
Trademark License Agreement to Buyer, and Buyer accepts such assignment.



2.
Seller hereby assigns all its right, title and interest in and to the Trademark
License Provisions of the PNY Asset Purchase Agreements to Buyer, and Buyer
accepts such assignment. The “Trademark License Provisions” are (a) the
following provisions of the PNY Asset Purchase Agreements to the extent they are
applicable to the MEMOREX and IS IT LIVE OR IS IT MEMOREX trademarks: Section
2.3 (Trademark License), Article III (Representations and Warranties), Article V
(Miscellaneous) of the October PNY Asset Purchase Agreement and Article VI
(Miscellaneous) of the November PNY Asset Purchase Agreement, and any applicable
definitions as set forth in the PNY Asset Purchase Agreements (including those
set forth in Article I and Article IV), and (b) the right to receive the greater
of (i) the annual minimum royalties due under the PNY Asset Purchase Agreements
based upon the sale of products bearing the MEMOREX, IS IT LIVE OR IS IT


    

--------------------------------------------------------------------------------



MEMOREX and IMATION trademarks, or (ii) royalties that are attributable to the
sale of products bearing the MEMOREX and IS IT LIVE OR IS IT MEMOREX trademarks.


3.
Seller and Buyer hereby acknowledge and agree that neither the representations
and warranties nor the rights, remedies and obligations of any party under the
Agreement will be deemed enlarged, limited, modified or altered in any way by
this Assignment of Trademark Licenses. To the extent that any conflict exists
between any of the terms of this Assignment of Trademark Licenses and the
Agreement, the terms of the Agreement will prevail.





[SIGNATURE PAGES FOLLOW]

    

--------------------------------------------------------------------------------





Seller Signature Page to Assignment of Trademark Licenses




SELLER - Imation Corp.
By: /s/ James C. Ellis            
Name: James C. Ellis            
Title: Vice President            




STATE OF Minnesota________    )
)
CITY OF Oakdale____________    )




On this 4th day of January, 2016, before me personally appeared James Ellis, to
me known to be the person described in and who executed the foregoing
instrument, and acknowledged that he executed the same as his free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the City and State aforesaid, the day and year first above written.






/s/ Lisa Pletcher    
Notary Public


My Commission Expires: January 31, 2016

    

--------------------------------------------------------------------------------



Buyer Signature Page to Assignment of Trademark Licenses




BUYER - DPI, Inc.


By: /s/ Paul Green            
Name: Paul Green            
Title: Vice President            


STATE OF Missouri__________    )
)
CITY OF St. Louis____________    )




On this 4th day of January, 2016, before me personally appeared Paul Green, to
me known to be the person described in and who executed the foregoing
instrument, and acknowledged that he executed the same as his free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the City and State aforesaid, the day and year first above written.






/s/ Ursula R. Rogers    
Notary Public


My Commission Expires: Nov. 9, 2016





    